

115 HR 231 IH: Canyon Village Land Conveyance Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 231IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo fulfill the land conveyance requirements under the Alaska Native Claims Settlement Act for the
			 Alaska Native Village of Canyon Village, and for other purposes.
	
 1.Short titleThis Act may be cited as the Canyon Village Land Conveyance Act. 2.Canyon Village, Alaska, land conveyanceSection 14(h) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)) is amended—
 (1)in the matter preceding paragraph (1), by striking and follows and inserting as follows; (2)by striking the semicolon at the end of each of paragraphs (2) through (5) and inserting a period;
 (3)in paragraph (6), by striking this Act; and inserting this Act.; (4)in paragraph (7), by striking and (5); and and inserting (5), and (12).;
 (5)in paragraph (9), in the first sentence, by striking or (5) and inserting (5), or (12); (6)in paragraph (11), by striking and (6) and inserting (6), and (12); and
 (7)by adding at the end the following:  (12)Canyon Village (A)Conveyance (i)In generalThe Secretary shall convey to Kian Tr’ee Corporation, for the Native Village of Canyon Village, the surface estate in the land selected by the Kian Tr’ee Corporation under paragraph (2).
 (ii)ApplicationFor purposes of the conveyance under clause (i), sections 2650.2 and 2653.2(c) of title 43 of the Code of Federal Regulations (or successor regulations) shall not apply.
 (B)LimitationA conveyance under subparagraph (A) shall not exceed 6,400 acres. (C)Subsurface estate (i)In generalUnless Doyon Limited elects to make a selection under clause (ii), the Secretary shall convey to Doyon Limited the subsurface estate to the land conveyed under subparagraph (A).
 (ii)Alternate selectionAt the option of Doyon Limited, instead of accepting the conveyance under clause (i)— (I)Doyon Limited may make a selection from existing selections on land withdrawn pursuant to section 11(a)(3) that is equal in acreage to the subsurface estate that would otherwise be conveyed under clause (i); and
 (II)the Secretary shall convey to Doyon Limited the subsurface estate selected under subclause (I).. 